Citation Nr: 0601219	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-14 022	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to the veteran's service-
connected right ankle fracture. 

2.  Entitlement to an increased evaluation for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1999, November 2002, and 
November 2004 rating determinations of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The RO has styled the veteran current back disability claim 
as involving the question of whether new and material 
evidence has been submitted.  The record shows that the RO 
originally denied entitlement to service connection for a 
back disability in the August 1999 rating decision.  In 
October 1999, the veteran submitted a statement in which he 
argued that he should be afforded a VA examination for the 
back disability, and pointed out that he had not been 
afforded such an examination before the claim was denied.  
This statement is construed as a timely notice of 
disagreement with the August 1999 decision.  That decision, 
therefore, did not become final.  Kuo v. Derwinski, 2 Vet. 
App. 662 (1992) (where an appellant and his representative 
had not properly been furnished with an SOC in accordance 
with 38 U.S.C.A. § 7105 and corresponding VA regulations, the 
period in which to appeal the adjudicative determination in 
question never commenced to run, and that the determination 
was, therefore, not final) (vacated on other grounds, No. 91-
1053 (1993)(per curiam order).

The veteran appeared at a hearing before the undersigned in 
March 2005.  

The issues of an increased evaluation for residuals of a 
right ankle fracture and service connection for PTSD are 
remanded to the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

Current lumbosacral strain was caused or aggravated by the 
veteran's service-connected right ankle fracture.


CONCLUSION OF LAW

The veteran's current lumbosacral strain is proximately due 
to or the result of his service-connected right ankle 
fracture residuals.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  



Merits

Service connection is granted for disability that is the 
result of disease or injury during active service.  
38 U.S.C.A. § 1110.  Service connection is also granted for 
disease or injury that is caused or aggravated by a service 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

The October 2002 VA examiner indicated that it was possible 
that the veteran's right foot/ankle problem was causing his 
back pain.  The February 2004 VA examiner, following a 
thorough review of the claims folder and a comprehensive 
examination, concluded that the veteran's low back disorder, 
which began as a child, was "exacerbated" after he had the 
right ankle fracture.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In 
this case, it cannot be stated that the preponderance of the 
evidence is against the claim of service connection for 
chronic lumbosacral strain as secondary to the veteran's 
service-connected right ankle fracture.  Therefore, service 
connection for chronic lumbosacral strain is warranted.


ORDER

Service connection for a low back disorder, namely chronic 
lumbosacral strain, is granted. 


REMAND

With regard to the claim for an increased evaluation for 
residuals of a right ankle fracture, the Board notes that the 
veteran, at the time of his March 2005 hearing, requested 
that he be afforded an additional VA examination.  The 
veteran also testified that his right ankle condition was 
worse than ever.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

The veteran also testified as to receiving continuing 
treatment for his right ankle at VA facilities in Mount 
Vernon and Fayetteville, Missouri.  The claims folder does 
not contain VA treatment records for the period since October 
2002.  VA is required to obtain all relevant treatment 
records that have been adequately identified.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

The RO denied service connection for PTSD in a November 2004 
rating determination.  In June 2005, the veteran forwarded a 
statement to the RO expressing his belief that service 
connection was warranted for PTSD.  The Board accepts this as 
a notice of disagreement with the November 2004 rating 
determination.  Since a notice of disagreement has been 
submitted with respect to this issue, a statement of the case 
should be issued.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  When a notice of disagreement is timely filed, the 
RO must reexamine the claim and determine if additional 
review or development is warranted.  If no preliminary action 
is required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2005).

Accordingly, the case is REMANDED for the following actions:

1.  Request all records of treatment for 
the right ankle disability at VA 
facilities in Fayetteville and Mount 
Vernon, Missouri since October 2002.

2.  Schedule the veteran for a VA 
podiatry or orthopedic examination to 
evaluate the current severity of his 
right ankle disability.  The examination 
should preferably be by someone who has 
not previously examined him.  The claims 
folder must be made available to the 
examiner for review.

The examiner should express an opinion as 
to the severity of the disability, as 
well as the severity of any limitation of 
motion, in terms of whether such is mild, 
moderate, or severe.

The examiner should determine whether the 
right ankle disability is manifested by 
weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry 
should not be limited to muscles or 
nerves. These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination or pain.

3.  After ensuring that the examination 
report contains all requested findings, 
re-adjudicate the claim.  If it is not 
fully granted, issue a supplemental 
statement of the case.

4.  Issue a statement of the case on the 
issue of entitlement to service 
connection for PTSD.  The issue will be 
further considered by the Board only if a 
timely substantive appeal is received.

Then return the case to the Board, if otherwise in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


